Citation Nr: 0512471	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  00-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to increased evaluation for the residuals of 
a fracture of the left ankle, currently evaluated as 10 
percent disabling.

2.  Entitlement to increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In October 2003, the Board remanded the 
veteran's claim for further development.


FINDINGS OF FACT

1.  The service-connected fracture of the left ankle is well 
healed without evidence of arthritis.

2.  The left ankle is currently ankylosed in the dorsiflexed 
position and is unstable, as the result of a nonservice-
connected 1978 closed head injury which resulted in left-
sided hemiparesis.

3.  The right ankle disability is manifested complaints of 
pain with dorsiflexion to 20 or 25 degrees, extension to 10 
degrees, inversion to 10, degrees, and eversion to 20 
degrees.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of ligament surgery of the right 
ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; February 1998 and March 
2000 statements of the case; August 2000, January 2003, and 
December 2004 supplemental statements of the case; and VCAA 
letters were sent in January 2003 and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The January 2003 and 
May 2004 letters informed the veteran of what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the January 2003 and May 2004 letters 
were mailed to the appellant subsequent to the appealed 
rating decision in violation of the VCAA and the veteran was 
not specifically informed to furnish copies of any evidence 
in his possession as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

In June 1973, the RO granted the veteran noncompensable 
service connection for residuals of a right sprained ankle.  
This decision was based on service medical records that 
showed the veteran was treated for a sprained right ankle 
with uneventful recovery.  On VA examination in June 1973, 
there were no residuals of a right ankle injury.

In September 1990, the RO increased the veteran's evaluation 
for residuals of right ankle sprain to 10 percent disabling.  
This decision was based on the veteran's testimony in the 
April 1990 decision officer hearing.  

In February 1991, the RO granted the veteran service 
connection at a 10 percent evaluation for residual fracture 
of the left ankle distal tibia.  This decision was based on a 
VA medical records that showed the veteran fractured his left 
distal tibia while being hospitalized at VA.  Service 
connection was granted pursuant to 38 U.S.C.A. § 351 
(subsequently renumbered as 38 U.S.C. § 1151).  

In September 1991, the Board increased the veteran's 
evaluation for residuals of right ankle sprain to 20 percent 
disabling.  This decision was based on various VA 
examinations that showed the veteran's right ankle disability 
was productive of some pain and lateral instability.

The March 1997 VA examination  revealed that the veteran had 
a history of a head trauma in 1978 and was in a coma for two 
months and recovery with left-sided hemiparesis.  He had a 
history of right ankle sprain.  The veteran complained of 
right ankle soreness at the medial joint line, aching, and 
normal ambulation.  He denied the use of orthotics, 
prosthetics, or ambulatory assist devices.  He denied 
instability or falls attributed to the right ankle condition.  
The veteran complained of left ankle throbbing discomfort at 
the medial joint line with nocturnal exacerbation.  He denied 
using medication for discomfort, and related a history of 
orthopedics follow-up in 1994 with a posterior foot brace.  
The examiner noted that the posterior foot brace was stated 
to have been implemented for left-sided foot drop after a 
1978 head injury.  

On examination, the veteran had left-sided antalgic gait and 
left-sided weakness.  Mild left-sided foot drop was noted.  
The left foot was in 20 degrees of plantar flexion.  There 
was dorsiflexion of great toes without weakness bilaterally.  
There were deep tendon reflexes in the knee.  Ankle reflexes 
1+/2 on the right greater than the left.  There were plantar 
reflexes downwards, although right greater than left.  There 
was pes cavus plantar arch deformity sitting and ambulating.  
Joint lines and bony landmarks of bilateral ankles are 
palpated without effusion or discomfort.  There was no ankle 
instability with vigorous stress testing in 
anterior/posterior and lateral directions.  Dorsalis pedis/ 
posterior tibial pulses were bounding and symmetric.  Gait 
was evaluated as left-sided antalgic.  

The diagnosis was residuals of right ankle sprain without 
clinical correlation of instability or discomfort.  X-rays 
revealed probable residuals of remote trauma, and no 
degenerative changes.  

Also diagnosed was residuals of fracture, left distal tibia, 
left ankle, with examination notable for residuals of gait 
impairment secondary to remote head injury.  X-rays of the 
ankle revealed residuals of remote trauma without 
degenerative change, and left foot X-rays as above, no 
evidence of joint instability.  

An August 1997 VA primary care telephone contact note 
indicates that the veteran reported that he had long-term 
(over 10 years) swelling in his ankles and feet that was 
increasingly painful and made it difficult to walk.  

In a letter submitted in November 1997, the veteran stated 
that his feet would swell significantly, and he had severe 
spasms in his feet daily.  He indicated that he had a lot of 
pain, and had difficulty standing.  He reported that he would 
sprain his ankles frequently because he was so unstable on 
his feet.  

The veteran received treatment at a VA facility from 1997 to 
1999 for various problems, including his ankles.  An August 
1998 VA outpatient note indicates that the veteran complained 
of increased pain in his ankle.  He noted that the pain was 
very difficult for him to cope with.

A VA examination was conducted in September 1999.  At that 
time the veteran reported having more severe and more 
frequent symptoms of pain, swelling, and spasm, all 
associated with ambulation greater than one mile.  He stated 
that his right ankle twisted much more easily than it had in 
the past.  He indicated that he had begun to fall because of 
his right ankle, and had fallen two to three times per week 
from his ankle either locking up or giving out on him.  He 
stated that he had an increase in the degree of his 
bilaterally lower extremity edema, and required elevation of 
approximately 2 to 3 hours.  

On examination there were tiny surgical scars over the 
lateral and medial anterior surfaces of the right ankle.  
There was a marked effusion across the anterior medial to 
lateral surface of the right ankle, which was boggy when 
palpated.  There were no gross bony abnormalities 
bilaterally.  Longitudinal arches were preserved when 
sitting, with partial collapse when weight bearing 
bilaterally.  There were dermatic callouses on the distal and 
medial surfaces of the first toe bilaterally.  When palpated, 
there was moderate to mild tenderness over the medial 
anterior surfaces of the ankles bilaterally.  There was no 
warmth.  

There was notable crepitus with flexion and extension of the 
left ankle, marked crepitus with all range of motion in the 
right ankle.  Dorsalis pedis pulses and posterior tibial 
pulses are +2 and symmetric.  Dorsiflexion in the left foot 
was to 20 degrees, plantar flexion was restricted to 50 
degrees with moderate complaints of pain.  Inversion was to 
20 degrees and eversion was to 20 degrees.  Range of motion 
in the right ankle was with dorsiflexion to 20 degrees, 
plantar flexion to 50 degrees, inversion was to greater than 
30 degrees with pain in the ankle joint, eversion to 20 
degrees, again with complaints of pain in the articular 
surfaces of the ankle.  Heel walking and toe walking were not 
demonstrated, secondary to the veteran's gait instabilities, 
status post closed head injury with left hemiparesis.  Deep 
tendon reflexes of the Achilles' tendon was poorly 
appreciated bilaterally.  Motor strength in the right ankle 
was +5 at the extensor digitorum and flexor digitorum.  There 
was a trace positive anterior drawer sign on the right, and 
negative posterior drawer sign bilaterally.  Imaging of the 
right ankle showed probable old medial malleolar tip 
fracture, no other significant abnormalities.  The impression 
was right ankle status post fracture with marked ligamentous 
laxity and crepitus with effusion and pain, loss of stability 
and significant impact on mobility.  

A February 2000 VA orthopedic consult note indicates that the 
veteran complained of burning, throbbing, and spasm in his 
right ankle.  He stated that he was not flexible enough to go 
up or down stairs, and was too stiff.  On examination, there 
was antalgic gait, slight edema in the left foot and ankle, 
and the feet were warm.  Capillary refill was within normal 
limits.  There was bilateral ankle pain on range of motion.  
There was greater strength of plantar flexion in the right 
than the left.  Range of motion was limited but symmetrical.  
No instability was noted.  Plantar flexion from neutral 
position was to 30 degrees, and "dorsiflexion to neutral."  
The assessment was chronic pain.

An April 2000 VA podiatry consult report indicates that the 
veteran complained of bilateral great toe pain.  On 
examination, the veteran walked with a limp.  There was no 
crepitus, tenderness, or effusion.  There were no masses.  
Range of motion was painful, but there was no crepitation or 
contractures.  There was no dislocation, subluxation, or 
laxity.  There was decreased muscle strength.  There was no 
edema.  Range of motion was not within normal limits.  The 
assessment was calluses, skin fissures.  

A VA examination was conducted in December 2002.  At that 
time it was reported that the veteran had worked as a 
machinist until the closed head injury in "1987."  Since 
then he had been unable to work due to memory impairment and 
weakness on his left side.  The evaluation showed that the 
veteran walked with a marked limp, and had a flail left foot.  
The veteran indicated that he used a cane for balance.  On 
examination, there was no swelling of the right ankle.  There 
was no anatomical deformity on visualization except that he 
had marked callus formation on the medial surface over the 
metatarsal one area.  He had calluses posteriorly on the heel 
area as well as the talar area, but those were far less.  He 
could only dorsiflex 20 to 25 degrees, and extension was to 
10 degrees.  Inversion was to 10 degrees and eversion 20 
degrees.  There was no sensory loss in the right ankle at 
all.  The left foot was in the dorsiflexed position, and the 
veteran could not move it in any direction at all.  His 
posterior tibial and dorsalis pedis pulses were palpable.  
There was no sensory loss in the left foot and ankle region, 
but he had a flail left foot.  

The diagnosis was status post ankle strains with possible 
degenerative joint disease of the right ankle; and left ankle 
strain with prior trauma history, flail left foot and loss of 
motion of the foot.  X-rays revealed old, healed fracture 
left ankle, no degenerative joint disease.  The right ankle 
was unremarkable.  The examiner noted that the veteran lost 
the use of the left side especially his foot in that he had a 
flail foot, and that precluded him from doing any work at 
all.  There was no joint strength on the left side at all.  
The examiner noted that the ankle was unstable due to atrophy 
of muscles because of the head injury.  The veteran was 
unable to use his left side at all, there was marked weakness 
of the left side, and there was no opposing muscle control.  
The examiner noted that was why the left foot was in the 
plantar flexed position.  The examiner stated that there was 
no stability of the left ankle joint, and it was almost in a 
dysfunctional position in that he could not effect any 
movement of the ankle joint at all.  

In the February 2003 hearing at the RO, the veteran testified 
that his feet and ankles would swell when he would walk over 
a certain distance.  He stated that his flexibility was 
limited in both ankles, and he had spasms in the ankles.  He 
stated that at one time he wore a brace on the left foot, but 
stopped using it because of the swelling in his ankle and 
foot.  The veteran indicated that he soaked his feet and did 
foot reflexology.  He stated that he drove a standard 
vehicle, sometimes would have a hard time hitting the brakes, 
and would distance himself behind cars so that he would have 
plenty of time to deal with his foot problems.  

In a March 2003 statement, R.J.H. indicated that the 
veteran's ankles lock up which caused him to fall.  R.J.H. 
noted that he had seen the veteran fall many times because of 
his bad ankles.

In a March 2003 statement, the veteran's mother indicated 
that the veteran had foot and ankle problems in service.  She 
stated that the veteran's ankles weakened over time, causing 
him to suffer falls.

A March 2003 VA outpatient psychiatry note indicates that the 
veteran's main concern was his ankle pain and instability 
that interacted in a problematic fashion with his hemiparesis 
and limited his mobility. 

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).
The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Under Diagnostic Code 5271, for moderate limitation of motion 
of the ankle, a 10 percent rating is warranted; marked 
limitation of motion warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5270, ankylosis of either ankle 
warrants a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees.  

A 30 percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 
degrees, or in dorsiflexion at an angle between 0 degrees and 
10 degrees.  

A 40 percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle of more 40 degrees; in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, and inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2004).

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate 11 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


I.  Increased evaluation for the residuals of a fracture of 
the left ankle, currently evaluated as 10 percent disabling.

The RO has assigned a 10 percent rating for the left ankle 
disability in accordance with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  

The medical evidence reflects that there is significant 
disability involving the left ankle and foot.  The December 
2002 VA examination showed that the veteran had a flail left 
foot which was ankylosed in the dorsiflexed position.  There 
was no stability and it was almost in a dysfunctional 
position.  However, the examiner clearly indicated that the 
current findings were the result of the nonservice-connected 
1978 head injury, which resulted in the left-sides 
hemiparesis.  Additionally, x-rays showed that the service-
connected fracture of the left ankle had healed and there was 
no evidence of arthritis.  

Accordingly, the Board finds that the current medical 
evidence does not support a rating higher that the current 10 
percent

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


II.  Entitlement to increased evaluation for residuals of a 
right ankle sprain, currently evaluated as 20 percent 
disabling

The RO has assigned a 20 percent rating for the left ankle 
disability in accordance with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  

The September 1999 VA examination of the right ankle showed 
marked ligamentous laxity and crepitus with effusion and 
pain, loss of stability and significant impact on mobility.  
However, the March 1997 VA examination found no instability 
and the February 2000 VA orthopedic outpatient report found 
no instability nor was instability referenced during the 
December 2002 examination.  This examination showed 
impairment in the range of motion with extension to 10 
degrees.  Dorsiflexion was to 20 to 25 degrees, inversion to 
10 degrees and eversion to 20 degrees.  

However, the current 20 percent rating, which is the highest 
warranted under Diagnostic Code 5271, contemplates marked 
limitation of motion.  Additionally, there was no swelling 
and x-rays showed no significant pathology.  There was no 
ankylosis.  As such, the criteria for a higher rating under 
Diagnostic Code 5270 have not been met.  In view of the range 
of motion testing findings, the Board finds that the degree 
functional impairment caused by the right ankle pain as set 
forth in the Deluca case is contemplated in the current 20 
percent rating. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable. 38 C.F.R. 
§ 3.321(b)(1) (2004).  

In this regard, there is no evidence demonstrating that his 
right ankle disorder causes a significant or marked 
interference with daily activities beyond that contemplated 
by the current schedular provisions, or that it necessitates 
frequent periods of hospitalizations so as to warrant an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased evaluation for the residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to increased evaluation for the postoperative 
residuals of ligament surgery of the right ankle, currently 
evaluated as 20 percent disabling, is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


